DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
Applicant is reminded of the proper language and format for an abstract of the disclosure.  The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.  The Abstract is currently too long in length.
The beginning sentence of the Abstract (Lines 1-3) should be changed to --A respiratory acoustic device is provided that is easy to operate and transport.  The device delivers vibrations artificially to the lungs and airways to fluidize mucus adhering to the airways and promote its discharge.-- to make the sentence flow better.
Appropriate correction is required.
Claim Objections
Claims 1, 3, 4, and 6 are objected to because of the following informalities:  
The phrase “the mouthpiece is blown air” should be changed to --the mouthpiece is able to receive blown air while being held in a user’s mouth-- to make the sentence flow better and to maintain consistency (Claim 1, Line 3).
A colon should be added after “contains” to correct the grammatical error (Claim 1, Line 4).
The word --the-- should be added after “airflow” to maintain consistency (Claim 1, Line 5).
A comma should be added after “housing” to correct the grammatical error (Claim 1, Line 10).
The phrase “the inner dimension” should be changed to --an inner dimension-- since this is the first time this is mentioned (Claim 3, Line 1).
The phrase “difference in inner dimension between the air passage of the mouthpiece and the hollow space of the housing” should be changed to --a difference between the inner dimension area of the air passage of the mouthpiece and an inner dimension area of the hollow space of the housing-- to maintain consistency in regards to how the dimensions are referred to (Claim 4, Lines 1-2).
The phrase “an inner dimension area S[cm2] of the open end, and the total length l [cm] of the passage in the device until the airflow blown from the mouthpiece is reflected at the reflection end and outputted from the open end, satisfy the following formula.” Should be changed to --an inner dimension area S[cm2] of the open end, the total length l [cm] of the passage in the device, the airflow blown from the mouthpiece being reflected at the reflected end and outputted from the open end, satisfy the following formula:-- to correct the grammatical error (Claim 5, Lines 1-4).
The word “plural” should be changed to --more-- to correct the grammatical error (Claim 6, Line 2).
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 states “inner dimension” (Lines 1-2).  There is insufficient antecedent basis for this limitation in the claim.  It appears the applicant was trying to say this is the same as the inner dimension area being claimed in Claim 3.  However, the claim appears to have two inner dimensions involved and the inner dimensions may not be the same as the inner dimension area which is more specific to an area.  Therefore, the number of inner dimensions or inner dimension areas cannot be determined.  For examination purposes, the claim limitation will be interpreted as it is the same as the one mentioned in Claim 3.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lakat et al. (US 2018/0308459).
Regarding Claim 1, Lakat discloses a respiratory acoustic device (apparatus of Figs 1 and 1a) comprising a housing (housing of 2, Figs 1-1a) with a hollow space (5, Fig 1a), and a mouthpiece (4, Figs 1-1a) which has an air passage (3, Figs 1-1a) connected with the hollow space (3 is connected to 5, Figs 1-1a), wherein the mouthpiece is blown air into while being held in user’s mouth (air blown in through 3, paragraph 0047; flute headjoint, paragraph 0017), wherein the housing contains a reflection end (8, Fig 1a) which reflects airflow blown from the mouthpiece (blown in air collides against 8 and takes a u-turn to flow towards 7, paragraph 0047), and an open end (7, Fig 1a) which outputs the airflow blown from the mouthpiece (blown in air collides against 8 and takes a u-turn to flow towards 7, paragraph 0047), wherein the housing is tubular (2 is tubular, Fig 1) that one end is the reflection end and the other end is the open end (8 and 7 are on opposite ends of 2, Fig 1), wherein the mouthpiece is located between the reflection end and the open end of the housing (a majority of 4 is located between 8 and 7, Fig 1; tuning plug can be easily and quickly replaced and can be inserted into flute headjoint, paragraph 0074; tuning plug is capable of being re-positioned) and wherein the mouthpiece is configured such that a center axis (vertical axis going through 3, Figs 1-1a) of the air passage cross with an inner wall (inner wall of 5 and/or 2, Figs 1-1a) of the hollow space of the housing (vertical axis going through 3 crosses through inner wall of 5 and/or 2, Figs 1-1a).

Regarding Claim 6, Lakat discloses the reflection end has no opening (blown in air collides against 8 and takes a u-turn to flow towards 7, paragraph 0047), and wherein a total opening dimensional area of the reflection end is less than 75% of an opening dimensional area of the open end (the total opening dimensional area of the reflection end is 0 since the opening does not exist and it is a closed end which is less than 75% of the opening dimensional area of the open end, Figs 1-1a).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lakat et al. (US 2018/0308459) as applied to Claim 1 alone.
2] of the open end, and the total length 1 [cm] of the passage in the device until the airflow blown from the mouthpiece is reflected at the reflection end and outputted from the open end, satisfy the following formula                         
                            f
                            =
                            
                                
                                    c
                                
                                
                                    2
                                    π
                                
                            
                            
                                
                                    
                                        S
                                    
                                    
                                        V
                                        l
                                    
                                
                            
                        
                     wherein f is to be frequency of 16-25 Hz, c is to be sonic speed of 3500cm/s, and V is to be the Total Lung Capacity of 1500-9000ml.
However, Lakat teaches the diameter of the tuning plug 8 which shares the diameter of the flute headjoint has a diameter of 9-46 mm (or 0.9 cm to 4.6 cm) (Lakat: paragraph 0050) which produces an S [cm2] of about 0.64 cm2 to 16.62 cm2.  Additionally, Lakat teaches the length of the passage is 220-450 mm (or 22 to 45 cm) (Lakat: paragraph 0049).  Furthermore, the total lung capacity of 1500-9000 ml is a known range since it is the typical total lung capacity of adults as evidenced by Bird (US 5,862,802) which states that the typical lung capacity for adults ranges from 3500-5000 ml (Bird: Column 48, Lines 1-10).  The formula is a well-known formula called Helmholtz Resonance formula as evidenced by Arai Laboratory (“Helmholtz Resonance”, Arai Laboratory, Sophia University, 2013) which lays out how to calculate the resonance frequency within a cavity (Arai: Page 1).  The range of the frequency provided is a known range, as evidenced by Nedwell (US 6,190,337), since this is the typical frequency used to excite Helmholtz resonance in a person’s lungs (Nedwell: Column 4, Lines 10-16).  Using the provided inner dimension area range and length of the passage of Lakat as well as the known total lung capacity, one of ordinary skill in the art can calculate the resulting frequency.  Selecting from the ranges, a diameter of 1.2 cm, a length of 30 cm, and a lung capacity of 3500 ml are able to be chosen.  An S [cm2] of 1.13 cm2 is produced using the formula for calculating the area of a circle                         
                            S
                            =
                            π
                            
                                
                                    (
                                    
                                        
                                            D
                                        
                                        
                                            2
                                        
                                    
                                    )
                                
                                
                                    2
                                
                            
                        
                     where D is the diameter and S is the area.  When calculated, the resulting frequency is                         
                            18.04
                             
                            H
                            z
                            =
                            
                                
                                    3500
                                     
                                    c
                                    m
                                    /
                                    s
                                
                                
                                    2
                                    π
                                
                            
                            
                                
                                    
                                        (
                                        
                                            
                                                1.13
                                                c
                                                m
                                            
                                            
                                                2
                                            
                                        
                                        )
                                    
                                    
                                        
                                            
                                                3500
                                                 
                                                m
                                                l
                                            
                                        
                                        (
                                        30
                                        c
                                        m
                                        )
                                    
                                
                            
                        
                    
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Lakat device to have these diameters and lengths which would produce the frequencies between 16-25 Hz in the lungs, as taught by Lakat, since these diameters and lengths are known in the art and would produce the required frequency when air is blown into the device.  Because Lakat has the specific dimensions of the structure required by the claim, the device is capable of producing the range of frequencies required by the claim.   Additionally, since the structure of the device is similar and/or identical to the claimed invention, the frequency produced would be an expected result from the use of the device.
  Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Lakat et al. (US 2018/0308459) as applied to Claim 1 in view of Richter (US 2004/0255754).
Regarding Claim 3, Lakat discloses the claimed invention of Claim 1.  Lakat fails to disclose the inner dimension area of the air passage of the mouthpiece is 0.64 to 9 cm2.
However, Richter, of the same field of endeavor, teaches a flute-type instrument (Abstract) including the inner dimension area of the air passage of the mouthpiece is 0.64 to 9 cm2 (standard mouth openings have circumferential diameter of 10.2 mm and a longitudinal diameter of about 12.4 mm (1.02 cm or 1.24 cm), paragraph 0014; calculating the area of the mouthpiece opening gives areas of 0.81 cm2 and 1.21 cm2 which is within the range) since these are known dimensions for mouthpiece openings of flutes.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the opening of the 2, as taught by Richter, since these are known dimensions for mouthpiece openings of flutes.
Regarding Claim 4, Lakat-Richter combination teaches the claimed invention of Claim 3.  Lakat-Richter combination fails to teach difference in inner dimension between the air passage of the mouthpiece and the hollow space of the housing is within ±5%.
However, Lakat-Richter combination teaches standard mouth openings have circumferential diameter of 10.2 mm and a longitudinal diameter of about 12.4 mm (1.02 cm or 1.24 cm) (Richter: paragraph 0014) and the diameter of the tuning plug 8 which shares the diameter of the flute headjoint has a diameter of 9-46 mm (or 0.9 cm to 4.6 cm) (Lakat: paragraph 0050).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the diameter of the flute headjoint/hollow space of housing to be equal to the diameter of the mouth opening/air passage of mouthpiece, as taught by Lakat-Richter combination, since the ranges of these diameters are well known and the diameters can be equal to each other by optimization.  Having the diameters or inner dimensions equal to each other would fall within the difference of ±5%.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for art cited of interest including respiratory vibration devices, flutes, woodwind instruments, and other mouthpieces with dimensions and vibration abilities similar to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN THAI-BINH KHONG whose telephone number is (571)272-1857.  The examiner can normally be reached on Monday to Thursday 9:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN T KHONG/            Examiner, Art Unit 3785                                                                                                                                                                                            
/JAN CHRISTOPHER L MERENE/            Primary Examiner, Art Unit 3773